


Exhibit 10.45

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

 

NOTICE OF STOCK OPTION AWARD

FOR NON-U.S. EMPLOYEES

 

You have been awarded an option to purchase Common Shares of Activision
Blizzard, Inc. (the “Company”), as follows:

 

· Your
name: [                                                                                                                                                                       

]

 

 

· Total number of Shares purchasable upon exercise of the Stock Option awarded:
[                                                    

]

 

 

· Exercise Price: US$[        ] per Share

 

 

 

· Date of Grant:
[                                                                                                                                                                  

]

 

 

· Expiration Date:
[                                                                                                                                                                   

]

 

 

· Grant ID:
[                                                                                                                                                                             

]

 

·                  Your Award of the Stock Option is governed by the terms and
conditions set forth in:

 

·                  this Notice of Stock Option Award;

 

·                  the Stock Option Award Terms attached hereto as Exhibit A;

 

·                  the Appendix attached hereto as Exhibit B, which may include
special terms and conditions relating to your country; and

 

·                  the Company’s 2014 Incentive Plan, the receipt of a copy of
which you hereby acknowledge.

 

·                  Schedule for Vesting:  Except as otherwise provided under the
Stock Option Award Terms attached hereto as Exhibit A, as supplemented,
modified, or replaced by the special terms and conditions, if any, set forth
under the Holder’s country in the Appendix attached hereto as Exhibit B
(collectively, the “Award Terms”), the Stock Option awarded to you will vest and
become exercisable as follows, provided you remain continuously employed by the
Company or one of its Subsidiaries through the applicable vesting date:

 

Date of Vesting

 

No. of Shares Vesting at
Vesting Date

[                                   ]

 

[                                     ]

[                                   ]

 

[                                     ]

[                                   ]

 

[                                     ]

 

·                  The Stock Option is not intended to be an “incentive stock
option,” as such term is defined in Section 422 of the Code.

 

--------------------------------------------------------------------------------


 

·                  By accepting the Award, you are deemed to be bound by the
terms and conditions set forth in the 2014 Incentive Plan, this Notice of Stock
Option Award and the Award Terms.

 

Any capitalized term used but not otherwise defined herein shall have the
meaning ascribed to such term in the Award Terms.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ACTIVISION BLIZZARD, INC.
2014 INCENTIVE PLAN

 

STOCK OPTION AWARD TERMS

FOR NON-U.S. EMPLOYEES

 

1.             Definitions.

 

(a)           For purposes of these Award Terms, the following terms shall have
the meanings set forth below:

 

“Appendix” means the appendix attached to the Grant Notice as Exhibit B.

 

“Award” means the award described on the Grant Notice.

 

“Cause” (i) shall have the meaning given to such term in any employment
agreement, service contract or offer letter between the Holder and any entity in
the Company Group in effect at the time of the determination or (ii) if the
Holder is not then party to any agreement or offer letter with any entity in the
Company Group or any such agreement or offer letter does not contain a
definition of “cause,” shall mean a good faith determination by the Company that
the Holder (A) engaged in misconduct or gross negligence in the performance of
his or her duties or willfully and continuously failed or refused to perform any
duties reasonably requested in the course of his or her employment; (B) engaged
in fraud, dishonesty, or any other conduct that causes, or has the potential to
cause, harm to any entity in the Company Group, including its business
reputation or financial condition; (C) violated any lawful directives or
policies of the Company Group or any applicable laws, rules or regulations;
(D) materially breached his or her employment agreement, service contract,
proprietary information agreement or confidentiality agreement with any entity
in the Company Group; (E) was convicted of, or pled guilty or no contest to, a
felony or crime involving dishonesty or moral turpitude; or (F) breached his or
her fiduciary duties to the Company Group.

 

“Common Shares” means the shares of common stock, par value $0.000001 per share,
of the Company or any security into which such Common Shares may be changed by
reason of any transaction or event of the type referred to in Section 9 hereof.

 

“Company” means Activision Blizzard, Inc. and any successor thereto.

 

“Company Group” means the Company and its Subsidiaries.

 

“Company-Sponsored Equity Account” means an account that is created with the
Equity Account Administrator in connection with the administration of the
Company’s equity plans and programs, including the Plan.

 

“Date of Grant” means the Date of Grant of the Award set forth on the Grant
Notice.

 

“Disability” shall mean the Holder is receiving benefits under any long-term
disability plan of the Company Group then in effect.

 

Online Option Grant Award Agreement for Non-U.S. Employees

 

--------------------------------------------------------------------------------


 

“Employer” means the Subsidiary of the Company which employs the Holder.

 

“Equity Account Administrator” means the brokerage firm utilized by the Company
from time to time to create and administer accounts for participants in the
Company’s equity plans and programs, including the Plan.

 

“Exercise Price” means the Exercise Price set forth on the Grant Notice.

 

“Exercise Rules and Regulations” means (i) the Securities Act or any comparable
federal securities law and all applicable state securities laws, (ii) the
requirements of any securities exchange, securities association, market system
or quotation system on which Common Shares are then traded or quoted, (iii) any
restrictions on transfer imposed by the Company’s certificate of incorporation
or bylaws, and (iv) any policy or procedure the Company has adopted with respect
to the trading of its securities, in each case as in effect on the date of the
intended transaction.

 

“Expiration Date” means the Expiration Date set forth on the Grant Notice.

 

“Grant Notice” means the Notice of Stock Option Award to which these Award Terms
and the Appendix are attached as Exhibit A and Exhibit B, respectively.

 

“Holder” means the recipient of the Award named on the Grant Notice.

 

“Option” means the Stock Option to purchase Common Shares awarded to the Holder
on the terms and conditions described in the Grant Notice and these Award Terms.

 

“Plan” means the Activision Blizzard, Inc. 2014 Incentive Plan, as amended from
time to time.

 

“Section 409A” means Section 409A of the Code and the guidance and regulations
promulgated thereunder.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended.

 

“Shares” means the Common Shares purchasable upon exercise of the Stock Option.

 

“Withholding Taxes” means any taxes, including, but not limited to, income tax,
social insurance, payroll tax, fringe benefits tax, and payment on account,
required or permitted under any applicable law to be withheld from amounts
otherwise payable to the Holder.

 

(b)           Any capitalized term used but not otherwise defined herein shall
have the meaning ascribed to such term in the Plan.

 

2.             Expiration.  The Stock Option shall expire on the Expiration Date
and, after such expiration, shall no longer be exercisable.

 

A-2

--------------------------------------------------------------------------------


 

3.             Vesting and Exercise.

 

(a)           Vesting Schedule.  Except as otherwise set forth in these Award
Terms, the Stock Option shall vest, and thereupon become exercisable, in
accordance with the “Schedule for Vesting” set forth on the Grant Notice.

 

(b)           Exercisable Only by the Holder.  Except as otherwise permitted
under the Plan or Section 11 hereof, the Stock Option may be exercised during
the Holder’s lifetime only by the Holder or, in the event of the Holder’s legal
incapacity to do so, by the Holder’s guardian or legal representative acting on
behalf of the Holder in a fiduciary capacity under court supervision and/or
applicable law.

 

(c)           Procedure for Exercise.  The Stock Option may be exercised by the
Holder as to all or any of the Shares as to which the Stock Option has vested
(i) by following the procedures for exercise established by the Equity Account
Administrator and posted on the Equity Account Administrator’s website from time
to time or (ii) with the Company’s consent, by giving the Company written notice
of exercise, in such form as may be prescribed by the Company from time to time,
specifying the number of Shares to be purchased.

 

(d)           Payment of Exercise Price.  To be valid, any exercise of the Stock
Option must be accompanied by full payment of the aggregate Exercise Price of
the Shares being purchased.  The Company shall determine the method or methods
the Holder may use to make such payment, which may include any of the following:
(i) by bank check or certified check or wire transfer of immediately available
funds, (ii) if securities of the Company of the same class as the Shares are
then traded or quoted on a national securities exchange, the Nasdaq Stock
Market, Inc. or a national quotation system sponsored by the National
Association of Securities Dealers, Inc., through the delivery of irrevocable
written instructions, in a form acceptable to the Company, to the Equity Account
Administrator (or, with the Company’s consent, such other brokerage firm as may
be requested by the person exercising the Stock Option) to sell some or all of
the Shares being purchased upon such exercise and to thereafter deliver promptly
to the Company from the proceeds of such sale an amount in cash equal to the
aggregate Exercise Price of the Shares being purchased, (iii) through the
withholding of Shares otherwise deliverable upon exercise, or (iv) any
combination of (i), (ii) or (iii) above or any other manner permitted pursuant
to the Plan.

 

(e)           No Fractional Shares.  In no event may the Stock Option be
exercised for a fraction of a Share.

 

(f)            No Adjustment for Dividends or Other Rights.  No adjustment shall
be made for cash dividends or other rights for which the record date is prior to
the date as of which the issuance or transfer of Shares to the person entitled
thereto has been evidenced on the books and records of the Company pursuant to
clause (ii) of Section 3(g) hereof following exercise of the Stock Option.

 

(g)           Issuance and Delivery of Shares.  As soon as practicable (and, in
any event, within 30 days) after the valid exercise of the Stock Option, the
Company shall (i) effect the issuance or transfer of the Shares purchased upon
such exercise, (ii) cause the issuance or transfer of such Shares to be
evidenced on the books and records of the Company, and (iii) cause such Shares
to be delivered to a Company-Sponsored Equity Account in the name of the person

 

A-3

--------------------------------------------------------------------------------


 

entitled to such Shares (or, with the Company’s consent, such other brokerage
account as may be requested by such person); provided, however, that, in the
event such Shares are subject to a legend as set forth in Section 14 hereof, the
Company shall instead cause a certificate evidencing such Shares and bearing
such legend to be delivered to the person entitled thereto.

 

(h)           Partial Exercise.  If the Stock Option shall have been exercised
with respect to less than all of the Shares purchasable upon exercise of the
Stock Option, the Company shall make a notation in its books and records to
reflect the partial exercise of the Stock Option and the number of Shares that
thereafter remain available for purchase upon exercise of the Stock Option.

 

4.             Termination of Employment.

 

(a)           Cause.  Unless the Committee determines otherwise, in the event
that (a) the Holder’s employment is terminated by any entity in the Company
Group for Cause or (b) if the Holder terminates his or her employment with the
Company Group in breach of an employment agreement with any entity in the
Company Group, as of the date of such termination of employment the Stock Option
shall (i) cease to vest, if not then fully vested, (ii) no longer be
exercisable, whether or not vested, and (iii) be immediately cancelled.

 

(b)           Death or Disability. Unless the Committee determines otherwise, in
the event that the Holder dies while employed by any entity in the Company Group
or the Holder’s employment with any entity in the Company Group is terminated
due to the Holder’s Disability, the Stock Option shall (i) cease to vest as of
the date of the Holder’s death or the first date of the Holder’s Disability (as
determined by the Committee), as the case may be, and (ii) to the extent vested
as of the date of the Holder’s death or the first date of the Holder’s
Disability, as the case may be, remain exercisable in accordance with these
Award Terms until the earlier of (A) the first anniversary of the date of the
Holder’s death or termination of employment, as the case may be, and (B) the
Expiration Date, after which the Stock Option shall no longer be exercisable and
shall be immediately cancelled.  To the extent not vested as of the date of the
Holder’s death or the first date of the Holder’s Disability, as the case may be,
the Stock Option shall be immediately cancelled and shall no longer be
exercisable.

 

(c)           Other.  Unless the Committee determines otherwise, in the event
that the Holder’s employment is terminated for any reason not addressed by
Section 4(a) or 4(b) hereof, the Stock Option shall (i) cease to vest as of the
date of such termination of employment and (ii) to the extent vested as of the
date of such termination of employment, be exercisable in accordance with these
Award Terms until the earlier of (A) (i) in the case of a termination by the
Holder, the 30th day after the date of such termination of employment or (ii) in
the case of a termination by the Company Group, the 90th day after the date of
such termination of employment  (or, in either case, if the Holder is prohibited
from exercising the Stock Option during some or all of the 30-day or 90-day
period, as the case may be, following such termination date because such
exercise would not be in compliance with the Exercise Rules and Regulations,
whatever later date may be determined in accordance with a Committee-approved
policy) and (B) the Expiration Date, after which the Stock Option shall no
longer be exercisable and shall be immediately cancelled.  To the extent not
vested as of the date of such termination of service, the Stock Option shall be
immediately cancelled and shall no longer be exercisable.

 

A-4

--------------------------------------------------------------------------------


 

5.             Tax Withholding.

 

(a)           Regardless of any action the Company or the Employer takes with
respect to any Withholding Taxes related to the Holder’s participation in the
Plan and legally applicable to the Holder, the Holder acknowledges that the
ultimate liability for all Withholding Taxes is and remains the Holder’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer.  The Holder further acknowledges that the Company and/or the Employer
(A) make no representations or undertakings regarding the treatment of any
Withholding Taxes in connection with any aspect of the Stock Option, including,
without limitation, the grant, vesting or exercise of the Stock Option, the
subsequent sale of Shares acquired pursuant to such exercise and the receipt of
any dividends; and (B) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the Stock Option to reduce or eliminate
the Holder’s liability for Withholding Taxes or achieve any particular tax
result.  Further, if the Holder is subject to tax in more than one jurisdiction,
the Holder acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Withholding
Taxes in more than one jurisdiction.  The Company shall have no obligation to
deliver any Shares upon exercise of the Stock Option unless and until all
Withholding Taxes contemplated by this Section 5 have been satisfied.

 

(b)           The Company shall determine the method or methods the Holder may
use to satisfy any Withholding Taxes resulting from the exercise (in whole or in
part) of the Stock Option, the issuance or transfer of any Shares upon exercise
of the Stock Option or otherwise in connection with the Award at the time such
Withholding Taxes become due, which may include any of the following:  (i) by
delivery to the Company of a bank check or certified check or wire transfer of
immediately available funds; (ii) if securities of the Company of the same class
as the Shares are then traded or quoted on a national securities exchange, the
Nasdaq Stock Market, Inc. or a national quotation system sponsored by the
National Association of Securities Dealers, Inc., through the delivery of
irrevocable written instructions, in a form acceptable to the Company, to the
Equity Account Administrator (or, with the Company’s consent, such other
brokerage firm as may be requested by the person exercising the Stock Option) to
sell some or all of the Shares being purchased upon such exercise and to
thereafter deliver promptly to the Company from the proceeds of such sale an
amount in cash equal to the aggregate amount of such Withholding Taxes;
(iii) through the withholding of Shares otherwise deliverable upon exercise; or
(iv) by any combination of (i), (ii) or (iii) above.  Further, any entity in the
Company Group shall have the right to require the Holder to satisfy any
Withholding Taxes contemplated by this Section 5 by any of the aforementioned
methods or by withholding from the Holder’s wages or other cash compensation.

 

(c)           The Company Group may withhold or account for Withholding Taxes
contemplated by this Section 5 by reference to applicable withholding rates,
including minimum or maximum applicable statutory rates, and if the Company
Group withholds more than the amount necessary to satisfy the liability, the
Holder will receive a refund of any over-withheld amount in cash and will have
no entitlement to the equivalent Shares.  If the obligation for Withholding
Taxes is satisfied by withholding in Shares, for tax purposes the Holder will be
deemed to have been issued the full number of Shares, notwithstanding that a
number of the Shares is held back solely for the purpose of paying the
Withholding Taxes due as a result of any aspect of the Holder’s participation in
the Plan.  No fractional Shares will be withheld or issued pursuant to the
exercise of the Stock Option and the issuance of Withholding Taxes thereunder.

 

A-5

--------------------------------------------------------------------------------


 

6.             Deemed Agreement.  By accepting the Award, the Holder is deemed
to be bound by the terms and conditions set forth in the Plan, the Grant Notice
and these Award Terms.

 

7.             Reservation of Shares.  The Company shall at all times reserve
for issuance or delivery upon exercise of the Stock Option such number of Common
Shares as shall be required for issuance or delivery upon exercise thereof.

 

8.             Committee Discretion.  Except as may otherwise be provided in the
Plan, the Committee shall have sole discretion to (a) interpret any provision of
the Plan, the Grant Notice and these Award Terms, (b) make any determinations
necessary or advisable for the administration of the Plan and the Award, and
(c) waive any conditions or rights of the Company under the Award, the Grant
Notice or these Award Terms.  Without intending to limit the generality or
effect of the foregoing, any decision or determination to be made by the
Committee pursuant to these Award Terms, including whether to grant or withhold
any consent, shall be made by the Committee in its sole and absolute discretion,
subject only to the terms of the Plan.  Subject to the terms of the Plan, the
Committee may amend the terms of the Award prospectively or retroactively;
however, no such amendment may materially and adversely affect the rights of the
Holder taken as a whole without the Holder’s consent.  Without intending to
limit the generality or effect of the foregoing, the Committee may amend the
terms of the Award (i) in recognition of unusual or nonrecurring events
(including, without limitation, events described in Section 9 hereof) affecting
any entity in the Company Group  or any of the Company’s other affiliates or the
financial statements of any entity in the Company Group or any of the Company’s
other affiliates, (ii) in response to changes in applicable laws, regulations or
accounting principles and interpretations thereof, or (iii) to prevent the Award
from becoming subject to Section 409A.

 

9.             Adjustments.  Notwithstanding anything to the contrary contained
herein, pursuant to Section 12 of the Plan, the Committee will make or provide
for such adjustments to the Award as are equitably required to prevent dilution
or enlargement of the rights of the Holder that otherwise would result from
(a) any stock dividend, extraordinary dividend, stock split, combination of
shares, recapitalization or other change in the capital structure of the
Company, (b) any change of control, merger, consolidation, spin-off, split- off,
spin-out, split-up, reorganization, partial or complete liquidation or other
distribution of assets, or issuance of rights or warrants to purchase
securities, or (c) any other corporate transaction or event having an effect
similar to any of the foregoing.  Moreover, in the event of any such transaction
or event, the Committee, in its discretion, may provide in substitution for the
Award such alternative consideration (including, without limitation, cash), if
any, as it may determine to be equitable in the circumstances and may require in
connection therewith the surrender of the Award.

 

10.          Registration and Listing.  Notwithstanding anything to the contrary
contained herein, the Stock Option may not be exercised, and the Stock Option
and Shares purchasable upon exercise of the Stock Option may not be purchased,
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of or
encumbered in any way, unless such transaction is in compliance with all
Exercise Rules and Regulations.  The Company is under no obligation to register,
qualify or list, or maintain the registration, qualification or listing of the
Stock Option or Shares with the United States Securities and Exchange
Commission, any state securities commission or any securities exchange,
securities association, market system or quotation system to effect such
compliance.  The Holder shall make such representations and furnish such

 

A-6

--------------------------------------------------------------------------------


 

information as may be appropriate to permit the Company, in light of the then
existence or non-existence of an effective registration statement under the
Securities Act, relating to the Stock Option or Shares, to issue or transfer the
Stock Option or Shares in compliance with the provisions of that or any
comparable federal securities law and all applicable state securities laws.  The
Company shall have the right, but not the obligation, to register the issuance
or resale of the Stock Option or Shares under the Securities Act or any
comparable federal securities law or applicable state securities law.

 

11.          Transferability.  Subject to the terms of the Plan, and only with
the Company’s consent, the Holder may transfer all or part of the Stock Option
for estate planning purposes or pursuant to a domestic relations order (or a
comparable order under applicable local law); provided, however, that any
transferee shall be bound by all of the terms and conditions of the Plan, the
Grant Notice and these Award Terms and shall execute an agreement in form and
substance satisfactory to the Company in connection with such transfer; and
provided further that the Holder will remain bound by the terms and conditions
of the Plan, the Grant Notice and these Award Terms.  Except as otherwise
permitted under the Plan or this Section 11, the Stock Option shall not be
transferable by the Holder other than by will or the laws of descent and
distribution.

 

12.          Compliance with Applicable Laws and Regulations and Company
Policies and Procedures.

 

(a)           The Holder is responsible for complying with (i) any tax, social
insurance, national insurance contributions, payroll tax, payment on account or
other tax liabilities applicable to the Holder in connection with the Award and
(ii) all Exercise Rules and Regulations.

 

(b)           The Award is subject to the terms and conditions of any policy
requiring or permitting the Company to recover any gains realized by the Holder
in connection with the Award, including, without limitation, the Policy on
Recoupment of Performance-Based Compensation Related to Certain Financial
Restatements.

 

13.          Section 409A.  As the Exercise Price is equal to the fair market
value of a Share on the Date of Grant, payments contemplated with respect to the
Award are intended to be exempt from Section 409A, and all provisions of the
Plan, the Grant Notice and these Award Terms shall be construed and interpreted
in a manner consistent with the requirements for avoiding taxes or penalties
under Section 409A.  Notwithstanding the foregoing, (a) nothing in the Plan, the
Grant Notice and these Award Terms shall guarantee that the Award is not subject
to taxes or penalties under Section 409A and (b) if any provision of the Plan,
the Grant Notice or these Award Terms would, in the reasonable, good faith
judgment of the Company, result or likely result in the imposition on the Holder
or any other person of taxes, interest or penalties under Section 409A, the
Committee may, in its sole discretion, modify the terms of the Plan, the Grant
Notice or these Award Terms, without the consent of the Holder, in the manner
that the Committee may reasonably and in good faith determine to be necessary or
advisable to avoid the imposition of such taxes, interest or penalties;
provided, however, that this Section 13 does not create an obligation on the
part of the Committee or the Company to make any such modification, and in no
event shall the Company be liable for the payment of or gross up in connection
with any taxes, interest or penalties owed by the Holder pursuant to
Section 409A.

 

A-7

--------------------------------------------------------------------------------


 

14.          Legend.  The Company may, if determined by it based on the advice
of counsel to be appropriate, cause any certificate evidencing Shares to bear a
legend substantially as follows:

 

“THE SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED FOR SALE, SOLD OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE ‘ACT’), OR PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE ACT.”

 

15.          Nature of Grant.  By accepting the Stock Option, the Holder
acknowledges, understands, and agrees that:

 

(a)           the Plan is established voluntarily by the Company, it is
discretionary in nature, and it may be modified, amended, suspended or
terminated by the Company at any time, unless otherwise provided in the Plan
and/or these Award Terms;

 

(b)           the grant of the Stock Option is exceptional, voluntary and
occasional and does not create any contractual or other right to receive future
grants of rights to purchase Common Shares, or benefits in lieu of grants of
rights to purchase Common Shares, even if grants of rights to purchase Common
Shares have been granted in the past;

 

(c)           all decisions with respect to future grants of rights to purchase
Common Shares, if any, will be at the sole discretion of the Company;

 

(d)           the Holder’s participation in the Plan is voluntary;

 

(e)           the Holder’s participation in the Plan shall not create a right to
employment with the Employer or any other entity in the Company Group and shall
not interfere with the ability of the Employer to terminate the Holder’s
employment or service relationship at any time;

 

(f)            the grant of the Stock Option and any Shares acquired under the
Plan and the income in respect of and the value of the same are extraordinary
items that do not constitute compensation of any kind for services of any kind
rendered to the Company or the Employer, and which are outside the scope of the
employment agreement or service contract between the Holder and the Company, the
Employer or any other entity in the Company Group, if any;

 

(g)           the Stock Option and any Shares acquired under the Plan and the
income in respect of and the value of the same are not intended to replace any
pension rights or compensation;

 

(h)           the Stock Option and any Shares acquired under the Plan, and the
income in respect of and the value of the same, are not part of normal or
expected compensation or salary for any purpose, including, without limitation,
the calculation of any severance, resignation, termination, redundancy,
dismissal, end of service payment, bonus, long-service award, pension or
retirement or welfare benefit or similar payments;

 

(i)            the Stock Option grant and the Holder’s participation in the Plan
will not be interpreted to form an employment or service contract or
relationship with the Company and,

 

A-8

--------------------------------------------------------------------------------

 

furthermore, the Stock Option grant will not be interpreted to form an
employment agreement or service contract or relationship with any other company
in the Company Group;

 

(j)                                    the future value of the underlying Shares
is unknown and cannot be predicted with certainty;

 

(k)                                 if the underlying Shares do not increase in
value, the Stock Option will have no value;

 

(l)                                     if the Holder exercises the Stock Option
and obtains Shares, the value of those Shares acquired upon exercise may
increase or decrease in value, even below the Exercise Price;

 

(m)                             unless otherwise agreed with the Company, the
Stock Option and the Shares subject to the Stock Option, and the income and
value of same, are not granted as consideration for, or in connection with, the
service the Holder may provide as a director of any entity of Company Group;

 

(n)                                 no claim or entitlement to compensation or
damages shall arise from forfeiture of the Stock Option resulting from
termination of the Holder’s continuous service with the Company or the Employer
(for any reason whatsoever, whether or not later found to be invalid or in
breach of employment laws in the jurisdiction in which the Holder is employed or
the terms of the employment agreement or service contract between the Holder and
the Company, the Employer or any other entity in the Company Group, if any);

 

(o)                                 unless the Committee determines otherwise,
in the event of the termination of the Holder’s continuous service (regardless
of the reason for such termination and whether or not later found to be invalid
or in breach of employment laws in the jurisdiction in which the Holder is
employed or the terms of the employment agreement or service contract between
the Holder and the Company, the Employer or any other entity in the Company
Group, if any), the Holder’s right to receive or vest in the Stock Option under
the Plan, if any, will terminate effective as of the date that the Holder is no
longer actively employed and will not be extended by any notice period mandated
under local law (e.g., active employment would not include a period of “garden
leave” or similar period pursuant to local law); furthermore, in the event of
the termination of the Holder’s continuous service (regardless of the reason for
such termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction in which the Holder is employed or the terms
of the Holder’s employment agreement or service contract, if any), the Holder’s
right to exercise the Stock Option after termination of the Holder’s continuous
service, if any, will be measured by the date of termination of the Holder’s
active employment and will not be extended by any notice period mandated under
local law; the Committee shall have the exclusive discretion to determine when
the Holder is no longer actively employed for purposes of the Holder’s Stock
Option grant (including whether the Holder may still be considered actively
employed while on a leave of absence);

 

(p)                                 the Company is not providing any tax, legal
or financial advice, nor is the Company making any recommendations regarding the
Holder’s participation in the Plan, or the Holder’s acquisition or sale of the
underlying Shares;

 

A-9

--------------------------------------------------------------------------------


 

(q)                                 the Holder is hereby advised to consult with
the Holder’s own personal tax, legal and financial advisors regarding the
Holder’s participation in the Plan before taking any action related to the Plan;

 

(r)                                    unless otherwise provided in the Plan or
by the Company in its discretion, the Stock Option and the benefits evidenced by
these Award Terms do not create any entitlement to have the Stock Option or any
such benefits transferred to, or assumed by, another company, nor to be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the Shares; and

 

(s)                                   neither the Company, the Employer nor any
other entity in the Company Group shall be liable for any foreign exchange rate
fluctuation between the Holder’s local currency and the United States Dollar
that may affect the value of the Stock Option or of any amounts due to the
Holder pursuant to the exercise of the Stock Option or the subsequent sale of
any Shares acquired upon exercise.

 

16.                               Data Privacy.  The Holder hereby explicitly
and unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Holder’s personal data as described in the Grant Notice and
these Award Terms by and among, as applicable, the Employer or any other entity
in the Company Group for the exclusive purpose of implementing, administering
and managing the Holder’s participation in the Plan.

 

The Holder understands that the Company and the Employer may hold certain
personal information about the Holder, including, without limitation, the
Holder’s name, home address, email address and telephone number, date of birth,
social insurance, passport or other identification number, salary, nationality,
job title, any directorships held in any entity in the Company Group, any Shares
owned, details of all options or any other entitlement to Shares awarded,
canceled, exercised, vested, unvested or outstanding in the Holder’s favor (the
“Data”), for the purpose of implementing, administering and managing the Plan.

 

The Holder understands that the Data will be transferred to the Equity Account
Administrator, which is assisting the Company with the implementation,
administration and management of the Plan.  The Holder understands that the
recipients of the Data may be located in the Holder’s country, or elsewhere, and
that any recipient’s country may have different data privacy laws and
protections than the Holder’s country.  The Holder understands that the Holder
may request a list with the names and addresses of any potential recipients of
the Data by contacting the Holder’s local human resources representative.  The
Holder authorizes the Company, the Equity Account Administrator and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purpose of
implementing, administering and managing the Holder’s participation in the
Plan.  The Holder understands that Data will be held only as long as is
necessary to implement, administer and manage the Holder’s participation in the
Plan.  The Holder understands that the Holder may, at any time, view the Data,
request additional information about the storage and processing of the Data,
require any necessary amendments to the Data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing the Holder’s local
human resources representative.  Further, the Holder understands that he or she
is providing the consents herein on a purely voluntary basis.  If the Holder
does not consent, or if the Holder later seeks to revoke his or her consent, his
or

 

A-10

--------------------------------------------------------------------------------


 

her employment status or service with the Employer will not be affected; the
only consequence of refusing or withdrawing the Holder’s consent is that the
Company would not be able to grant the Holder Stock Options or other equity
awards or administer or maintain such awards.  Therefore, the Holder understands
that refusal or withdrawal of consent may affect the Holder’s ability to
participate in the Plan.  For more information on the consequences of the
Holder’s refusal to consent or withdrawal of consent, the Holder understands
that the Holder may contact the Holder’s local human resources representative.

 

17.                               No Rights as Stockholder.  No holder of the
Stock Option shall, by virtue of the Grant Notice or these Award Terms, be
entitled to any right of a stockholder of the Company, either at law or in
equity, and the rights of any such holder are limited to those expressed, and
are not enforceable against the Company except to the extent set forth, in the
Plan, the Grant Notice or these Award Terms.

 

18.                               Severability.  In the event that one or more
of the provisions of these Award Terms shall be invalidated for any reason by a
court of competent jurisdiction, any provision so invalidated shall be deemed to
be separable from the other provisions hereof, and the remaining provisions
hereof shall continue to be valid and fully enforceable.

 

19.                               Venue and Governing Law.

 

(a)                                 For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
the grant of the Stock Option or these Award Terms, the parties submit and
consent to the exclusive jurisdiction of the State of California and agree that
such litigation shall be conducted only in the courts of Los Angeles County,
California, or the federal courts of the United States for the Central District
of California and no other courts, regardless of where the grant of the Stock
Option is made and/or to be performed.

 

(b)                                 To the extent that United States federal law
does not otherwise control, the validity, interpretation, performance and
enforcement of the Grant Notice and these Award Terms shall be governed by the
laws of the State of Delaware, without giving effect to principles of conflicts
of laws thereof.

 

20.                               Successors and Assigns.  The provisions of the
Grant Notice and these Award Terms shall be binding upon and inure to the
benefit of the Company, its successors and assigns, and the Holder and, to the
extent applicable, the Holder’s permitted assigns under Section 3(b) hereof and
the Holder’s estate or beneficiaries as determined by will or the laws of
descent and distribution.

 

21.                               Delivery of Notices and Other Documents.

 

(a)                                 Any notice or other document which the
Holder may be required or permitted to deliver to the Company pursuant to or in
connection with the Grant Notice or these Award Terms shall be in writing, and
may be delivered personally or by mail, postage prepaid, or overnight courier,
addressed to the Company, at its office at 3100 Ocean Park Boulevard, Santa
Monica, California 90405, Attn: Stock Plan Administration, or such other address
as the Company by notice to the Holder may designate in writing from time to
time.

 

(b)                                 Any notice or other document which the
Company may be required or permitted to deliver to the Holder pursuant to or in
connection with the Grant Notice or these

 

A-11

--------------------------------------------------------------------------------


 

Award Terms shall be in writing, and may be delivered personally or by mail,
postage prepaid, or overnight courier, addressed to the Holder at the address
shown on any employment agreement, service contract or offer letter between the
Holder and any entity in the Company Group in effect at the time, or such other
address as the Holder by notice to the Company may designate in writing from
time to time.  The Company may also, in its sole discretion, deliver any such
document to the Holder electronically via an e-mail to the Holder at his or her
Company-provided email address or through a notice delivered to such e-mail
address that such document is available on a website established and maintained
on behalf of the Company or a third party designated by the Company, including,
without limitation, the Equity Account Administrator.  Notices shall be
effective upon delivery.

 

22.                               Conflict with Employment Agreement or Plan. 
In the event of any conflict between the terms of any employment agreement,
service contract or offer letter between the Holder and any entity in the
Company Group in effect at the time and the terms of the Grant Notice or these
Award Terms, the terms of the Grant Notice or these Award Terms, as the case may
be, shall control.  In the event of any conflict between the terms of any
employment agreement, service contract or offer letter between the Holder and
any entity in the Company Group in effect at the time, the Grant Notice or these
Award Terms and the terms of the Plan, the terms of the Plan shall control.

 

23.                               Language.  If the Grant Notice, these Award
Terms or any other document related to the Plan has been translated into a
language other than English and the meaning of the translated version is
different than the English version then, by accepting the Award, the Holder
acknowledges that the English version will control.

 

24.                               Appendix.  Notwithstanding anything to the
contrary contained herein, the Stock Option shall be subject to any special
terms and conditions set forth in the Appendix for the Holder’s country, which
constitutes a part of these Award Terms.  Moreover, if the Holder relocates to
one of the countries included in the Appendix, the special terms and conditions
for such country will apply to the Holder, to the extent the Company determines
that the application of such terms and conditions is necessary or advisable in
order to comply with applicable local law or facilitate the administration of
the Plan.

 

25.                               Imposition of Other Requirements.  The Company
reserves the right to impose other requirements on the Holder’s participation in
the Plan, on the Stock Option and on any Shares acquired under the Plan, to the
extent the Company determines it is necessary or advisable in order to comply
with applicable local law or facilitate the administration of the Plan, and to
require the Holder to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

 

26.                               Insider Trading/Market Abuse Restrictions. 
Depending on the Holder’s country, the Holder may be subject to insider trading
restrictions and/or market abuse laws in applicable jurisdictions, which may
affect the Holder’s ability to, directly or indirectly, acquire, sell, or
attempt to sell Shares or rights to Shares (e.g., Stock Options) under the Plan
during such times as the Holder is considered to have “inside information”
regarding the Company (as defined by the laws in the applicable jurisdictions or
the Holder’s country).  Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy.  The Holder is responsible for
ensuring

 

A-12

--------------------------------------------------------------------------------


 

compliance with any applicable restrictions and should consult his or her
personal legal advisor on this matter.

 

27.                               Foreign Asset/Account Reporting Requirements. 
The Holder acknowledges that there may be certain foreign asset and/or account
reporting requirements which may affect the Holder’s ability to acquire or hold
Shares acquired under the Plan or cash received from participating in the Plan
(including from any dividends paid on Shares acquired under the Plan) in a
brokerage or bank account outside the Holder’s country.  The Holder may be
required to report such accounts, assets or transactions to the tax or other
authorities in his or her country.  The Holder also may be required to
repatriate sale proceeds or other funds received as a result of the Holder’s
participation in the Plan to his or her country through a designated bank or
broker within a certain time after receipt.  The Holder acknowledges that it his
or her responsibility to be compliant with such regulations, and the Holder is
advised to consult his or her personal legal advisor for any details.

 

28.                               Waiver.  The Holder acknowledges that a waiver
by the Company of a breach of any provision of these Award Terms shall not
operate or be construed as a waiver of any other provision of these Award Terms,
or of any subsequent breach by the Holder or any other holder of an equity award
from the Company.

 

A-13

--------------------------------------------------------------------------------


 

EXHIBIT B

 

APPENDIX

 

TO

 

ACTIVISION BLIZZARD, INC.
2014 INCENTIVE PLAN

 

STOCK OPTION AWARD TERMS
FOR NON-U.S. EMPLOYEES

 

ADDITIONAL TERMS AND CONDITIONS

FOR NON-U.S. EMPLOYEES

 

Capitalized terms used but not defined herein shall have the meanings given to
such terms in the Plan or the Award Terms, as the case may be.

 

TERMS AND CONDITIONS

 

This Appendix includes special terms and conditions applicable to Holders who
reside in and/or work in the countries covered by the Appendix.  These terms and
conditions are in addition to or, if so indicated, in place of, the terms and
conditions set forth in the Award Terms.

 

If the Holder is a citizen or resident of a country other than the one in which
he or she is currently residing and/or working, transferred or transfers
employment and/or residency after the Stock Option was granted or is considered
a resident of another country for local law purposes (i.e., the Holder is a
“mobile employee”), the Company shall have the sole discretion to determine to
what extent the special terms and conditions shall apply to the Holder.

 

NOTIFICATIONS

 

This Appendix also includes notifications relating to exchange control and other
issues of which the Holder should be aware with respect to his or her
participation in the Plan.  The information is based on the exchange control,
securities and other laws in effect in the countries to which this Appendix
refers as of October 2016.  Such laws are often complex and change frequently. 
As a result, the Company strongly recommends that the Holder not rely on the
notifications herein as the only source of information relating to the
consequences of participation in the Plan because the information may be out of
date at the time Shares are purchased upon exercise of the Stock Option or
Shares purchased under the Plan are sold.

 

In addition, the notifications are general in nature and may not apply to the
particular situation of the Holder, and the Company is not in a position to
assure the Holder of any particular result.  Accordingly, each Holder is advised
to seek appropriate professional advice as to how the relevant laws in his or
her country may apply to his or her situation.  Finally, if the Holder is a

 

--------------------------------------------------------------------------------


 

mobile employee, the information contained herein may not be applicable to the
Holder in the same manner.

 

B-2

--------------------------------------------------------------------------------


 

APPENDIX FOR ARGENTINA

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

STOCK OPTION AWARD TERMS

 

NOTIFICATIONS

 

Securities Law Notification.  The Stock Option and any Shares acquired upon
exercise are offered as a private transaction.  This offering is not subject to
supervision by any Argentine governmental authority.

 

Stamp Tax.  A stamp tax may apply upon execution of Plan documents (e.g., the
Award Terms).  The tax is paid upon execution of the documents and both the rate
and the term for payment will depend on the particular province in which the
Holder executes the documents.

 

Exchange Control Notification.  If the Holder transfers proceeds from the sale
of Shares or the receipt of any dividends paid on such Shares into Argentina,
the Holder may be required to deposit a portion of the proceeds into a
non-interest bearing account in Argentina for 365 days unless certain conditions
are met.  The Argentine bank handling the transaction may request certain
documentation in connection with the Holder’s request to transfer proceeds into
Argentina, including evidence of the sale or dividend payment and proof of the
source of the funds used to acquire the Shares.

 

The Holder is solely responsible for complying with the exchange control
rules that may apply in connection with the Holder’s participation in the Plan
and/or transfer of proceeds into Argentina.  Prior to transferring proceeds into
Argentina, the Holder should consult his or her local bank and/or exchange
control advisor to confirm the exchange control rules and required
documentation.

 

Foreign Asset/Account Reporting Notification. The Holder must report holdings of
any equity interest in a foreign company (e.g., Shares acquired under the Plan)
on his or her annual tax return each year.

 

B-3

--------------------------------------------------------------------------------


 

APPENDIX FOR AUSTRALIA

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

STOCK OPTION AWARD TERMS

 

NOTIFICATIONS

 

Securities Law Notification.  If the Holder exercises the Stock Option and
subsequently offers the Shares purchased upon exercise for sale to a person or
entity resident in Australia, the offer may be subject to disclosure
requirements under Australian law and the Holder should obtain legal advice
regarding any applicable disclosure obligations prior to making any such offer.

 

Exchange Control Notification.  Exchange control reporting is required for cash
transactions exceeding A$10,000 and all international fund transfers.  The
Australian bank assisting with the transaction will file the report for the
Holder.  If there is no Australian bank involved in the transfer, the Holder
will be required to file the report him/herself.

 

Tax Information.  The Plan is a plan to which subdivision 83A-C of the Income
Tax Assessment Act 1997 (Cth) applies (subject to conditions therein).

 

B-4

--------------------------------------------------------------------------------


 

APPENDIX FOR BRAZIL

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

STOCK OPTION AWARD TERMS

 

TERMS AND CONDITIONS

 

Compliance with Law.  By accepting the Stock Option, the Holder acknowledges
that he or she agrees to comply with applicable Brazilian laws and to pay any
and all applicable taxes associated with the Holder’s participation in the Plan,
including the exercise of the Stock Option and the sale of Shares acquired under
the Plan.

 

Nature of Company Stock Option Grants.  By accepting the Stock Option, the
Holder agrees that (1) he or she is making an investment decision, (2) the
Shares will be issued to the Holder only if the vesting conditions are met and
any necessary services are rendered by the Holder over the vesting period and
(3) the value of the underlying Shares is not fixed and may increase or decrease
in value over time without compensation to the Holder.

 

NOTIFICATIONS

 

Exchange Control Notification.  If the Holder is resident or domiciled in
Brazil, he or she will be required to submit an annual declaration of assets and
rights held outside of Brazil to the Central Bank of Brazil if the aggregate
value of such assets and rights equals or exceeds US$100,000.  Assets and rights
that must be reported include any Shares acquired under the Plan.

 

Tax on Financial Transaction (IOF).  Cross-border financial transactions
relating to the Stock Option may be subject to the IOF (i.e., tax on financial
transactions).  The Holder should consult with his or her personal tax advisor
for additional details.

 

B-5

--------------------------------------------------------------------------------

 

APPENDIX FOR CANADA

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

STOCK OPTION AWARD TERMS

 

TERMS AND CONDITIONS

 

Form of Payment.  The Holder is prohibited from surrendering Shares that he or
she already owns or attesting to the ownership of Shares to pay the Exercise
Price or any Withholding Taxes in connection with the Stock Option.

 

Termination of Employment.  Notwithstanding anything to the contrary in
Section 4(c) of the Award Terms, unless the Committee determines otherwise, in
the event of the termination of the Holder’s continuous service (regardless of
the reason for such termination and whether or not later found to be invalid or
in breach of employment laws in the jurisdiction in which the Holder is employed
or the terms of the Holder’s employment agreement or service contract, if any),
vesting will terminate and the period remaining to exercise the Stock Option
will be measured effective as of the date that is the earliest of: (1) the date
the Holder’s employment or service with the Company Group is terminated, (2) the
date the Holder receives notice of termination of employment or service from the
Employer, and (3) the date the Holder is no longer actively employed or
rendering services to the Company Group, regardless of any notice period or
period of pay in lieu of such notice required under local law(including, but not
limited to, statutory law, regulatory law and/or common law);
the Committee shall have the exclusive discretion to determine when the Holder
is no longer actively employed for purposes of the Stock Option (including
whether the Holder may still be considered actively employed while on a leave of
absence).

 

The following provisions will apply to Holders who are residents of Quebec:

 

Language Consent.  The parties acknowledge that it is their express wish that
the Award Terms, including this Appendix, as well as all documents, notices, and
legal proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.

 

Consentement relatif à la langue utilisée: Les parties reconnaissent avoir exigé
la rédaction en anglais de cette annexe, la convention afférente, ainsi que de
tous documents, avis donnés et procédures judiciaires, exécutés, donnés ou
intentés en vertu de, ou liés directement ou indirectement aux présentes.

 

Data Privacy Notice and Consent.  This provision supplements Section 16 of the
Award Terms:

 

The Holder hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan. 
The Holder further authorizes the Company Group and the Equity Account
Administrator to disclose and discuss the Plan with their respective advisors.

 

B-6

--------------------------------------------------------------------------------


 

The Holder further authorizes the Company Group to record such information and
to keep such information in the Holder’s employee file.

 

NOTIFICATIONS

 

Securities Law Notification.  The Holder is permitted to sell Shares acquired
under the Plan through the Equity Account Administrator, provided that the
resale of Shares acquired under the Plan takes place outside of Canada through
the facilities of a stock exchange on which the Shares are listed.  The Shares
are currently listed on the NASDAQ.

 

Foreign Asset/Account Reporting Notification.  Foreign property (including
Shares) held by Canadian residents must be reported annually on Form T1135
(Foreign Income Verification Statement) if the total value of such foreign
property exceeds C$100,000 at any time during the year.  Foreign property
includes Shares acquired under the Plan and may include the Stock Option.  The
Stock Option must be reported—generally at a nil cost—if the C$100,000 cost
threshold is exceeded because of other foreign property the Holder holds.  If
Shares are acquired, their cost generally is the adjusted cost base (“ACB”) of
the Shares.  The ACB would normally equal the fair market value of the Shares at
exercise, but if the Holder owns other shares of the Company’s common stock,
this ACB may have to be averaged with the ACB of those other shares.  If due,
the form must be filed by April 30th of the following year.  The Holder should
speak with a personal tax advisor to determine the scope of foreign property
that must be considered for purposes of this requirement.

 

B-7

--------------------------------------------------------------------------------


 

APPENDIX FOR CHINA

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

STOCK OPTION AWARD TERMS

 

NOTIFICATIONS

 

Exchange Control Notification.  The Holder understands, acknowledges and agrees
that certain exchange control restrictions may apply to the Holder’s
participation in the Plan, including to the remittance of funds out of China to
pay the Exercise Price and the remittance into China of any sale proceeds or
dividends paid on Shares acquired under the Plan.  The Holder understands that
it is his or her sole responsibility to comply with applicable exchange control
restrictions in China.

 

B-8

--------------------------------------------------------------------------------


 

APPENDIX FOR DENMARK

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

STOCK OPTION AWARD TERMS

 

TERMS AND CONDITIONS

 

Nature of Grant.  This provision supplements Section 15 of the Award Terms:

 

By participating in the Plan, the Holder acknowledges that he or she understands
and agrees that the grant of the Option relates to future services to be
performed and is not a bonus or compensation for past services.

 

NOTIFICATIONS

 

Exchange Control Notification.  The establishment of an account holding Shares
or an account holding cash outside Denmark must be reported to the Danish Tax
Administration.  The form which should be used in this respect may be obtained
from a local bank.  (Please note that these obligations are separate from and in
addition to the securities/tax reporting obligations described below.)

 

Securities/Foreign Asset/Account Reporting Notification.  The Holder may hold
Shares acquired under the Plan in a safety-deposit account (e.g., a brokerage
account) with either a Danish bank or with an approved foreign broker or bank,
such as the Equity Account Administrator.  If the Shares are held with a foreign
broker or bank, the Holder is required to inform the Danish Tax Administration
about the safety-deposit account.  For this purpose, he or she must file a
Form V (Erklaering V) with the Danish Tax Administration.  Both the Holder and
the broker or bank must sign the Form V.  By signing the Form V, the broker or
bank undertakes an obligation, without further request each year and not later
than on February 1 of the year following the calendar year to which the
information relates, to forward information to the Danish Tax Administration
concerning the Shares in the account.  In the event that the applicable broker
or bank with which the account is held does not wish to, or, pursuant to the
laws of the country in question, is not allowed to assume such obligation to
report, the Holder acknowledges that he or she is solely responsible for
providing certain details regarding the foreign brokerage account and Shares
deposited therein to the Danish Tax Administration as part of his or her annual
income tax return.  By signing the Form V, the Holder authorizes the Danish Tax
Administration to examine the account.

 

In addition, if the Holder opens a brokerage account (or a deposit account with
a U.S. bank), the brokerage account (or bank account, as applicable) will be
treated as a deposit account because cash can be held in the account. 
Therefore, the Holder must also file a Form K (Erklaering K) with the Danish Tax
Administration.  Both the Holder and the broker must sign the Form K.  By
signing the Form K, the broker undertakes an obligation, without further request
each year and not later than on February 1 of the year following the calendar
year to which the information

 

B-9

--------------------------------------------------------------------------------


 

relates, to forward information to the Danish Tax Administration concerning the
content of the deposit account.  In the event that the applicable financial
institution (broker or bank) with which the account is held, does not wish to,
or, pursuant to the laws of the country in question, is not allowed to assume
such obligation to report, the Holder acknowledges that he or she is solely
responsible for providing certain details regarding the foreign brokerage or
bank account to the Danish Tax Administration as part of the Holder’s annual
income tax return.  By signing the Form K, the Holder authorizes the Danish Tax
Administration to examine the account.

 

If the Holder uses the full cashless method of exercise, whereby upon exercise
of the Stock Option, the Holder immediately sells all of the Shares being
purchased upon such exercise through a brokerage firm acceptable to the Company
and the proceeds of such sale, less an amount in cash equal to the Exercise
Price for the Shares being so purchased, any Withholding Taxes and any brokers’
fees or commissions, are remitted to the Holder, the Holder will not be required
to file a Form V because he or she will not hold any Shares from such exercise
thereafter.  However, if the Holder opens a deposit account with a foreign
broker or bank to hold the remaining cash proceeds of such sale, he or she will
be required to file a Form K, as described above.  These obligations are
separate from and in addition to the obligations described above.

 

B-10

--------------------------------------------------------------------------------


 

APPENDIX FOR FRANCE

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

STOCK OPTION AWARD TERMS

 

TERMS AND CONDITIONS

 

Language Consent.  By accepting the Award, the Holder confirms that he or she
has read and understood the documents relating to the Stock Option (the Grant
Notice, the Plan, and the Award Terms, including this Appendix) which were
provided in the English language.  The Holder accepts the terms of these
documents accordingly.

 

Consentement relatif à la langue utilisée: En acceptant l’Attribution, le
Titulaire confirme qu’il ou qu’elle a lu et compris les documents afférents à
l’Option (la Notification d’Attribution, le Plan et les Termes de l’Attribution,
ainsi que la présente Annexe) qui sont produits en langue anglaise. Le Titulaire
accepte les termes de ces documents en connaissance de cause.

 

NOTIFICATIONS

 

Foreign Asset/Account Reporting Notification.  If the Holder retains Shares
acquired under the Plan outside of France or maintains a foreign bank account,
the Holder is required to report such to the French tax authorities when filing
his or her annual tax return.  Failure to comply could trigger significant
penalties.  Further, French residents with foreign account balances exceeding
€1,000,000 may have additional monthly reporting obligations.

 

B-11

--------------------------------------------------------------------------------


 

APPENDIX FOR GERMANY

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

STOCK OPTION AWARD TERMS

 

NOTIFICATIONS

 

Exchange Control Notification.  Cross-border payments in excess of €12,500 must
be reported monthly to the German Federal Bank.  No report is required for
payments less than €12,500.  In case of payments in connection with securities
(including proceeds realized upon the sale of Shares), the report must be made
by the 5th day of the month following the month in which the payment was
received.  Effective from September 2013, the report must be filed
electronically.  The form of report (“Allgemeine Meldeportal Statistik”) can be
accessed via the Bundesbank’s website (www.bundesbank.de) and is available in
both German and English.  The Holder is responsible for satisfying the reporting
obligation.

 

B-12

--------------------------------------------------------------------------------


 

APPENDIX FOR HONG KONG

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

STOCK OPTION AWARD TERMS

 

TERMS AND CONDITIONS

 

Sale of Shares.  In the event the Stock Option vests and is exercised within six
months of the Date of Grant, the Holder agrees that he or she will not offer to
the public, or otherwise dispose of, the Shares acquired prior to the six-month
anniversary of the Date of Grant.  Any Shares acquired under the Plan are
accepted as a personal investment.

 

NOTIFICATIONS

 

Securities Warning:  The contents of this document have not been reviewed by any
regulatory authority in Hong Kong.  The Holder is advised to exercise caution in
relation to the offer.  If the Holder is in any doubt about any of the meaning
or intent of anything contained in the Award Terms, the Plan or any other
incidental communication materials distributed in connection with the Stock
Option, the Holder is advised to obtain independent professional advice.  The
Stock Option and any Shares issued pursuant to the Stock Option do not
constitute a public offering of securities under Hong Kong law and are available
only to employees of the Company Group.  The Award Terms, including this
Appendix, the Plan, the Grant Notice and other incidental communication
materials (i) have not been prepared in accordance with and are not intended to
constitute a “prospectus” for a public offering of securities under the
applicable securities legislation in Hong Kong and (ii) any related
documentation are intended only for the personal use of the Holder and may not
be distributed to any other person.

 

Nature of Scheme.  The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance.

 

B-13

--------------------------------------------------------------------------------


 

APPENDIX FOR IRELAND

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

STOCK OPTION AWARD TERMS

 

TERMS AND CONDITIONS

 

Nature of Grant.  This provision supplements Section 15 of the Award Terms:

 

In accepting the grant of the Stock Option, the Holder acknowledges that he or
she understands and agrees that the benefits received under the Plan will not be
taken into account for any redundancy or unfair dismissal claim.

 

NOTIFICATIONS

 

Director Notification Requirements.  If the Holder is a director, shadow
director or secretary of an Irish Subsidiary and the Holder’s aggregate
shareholding interest equals or exceeds 1% of the voting rights of the Company,
the Holder must notify the Irish Subsidiary in writing within a certain time
period of (i) receiving or disposing of an interest in the Company (e.g., Stock
Options, Shares), (ii) becoming aware of the event giving rise to the
notification requirement, or (iii) becoming a director or secretary if such an
interest exists at the time.  This notification requirement also applies with
respect to the interests of a spouse or minor children (whose interests will be
attributed to the director, shadow director or secretary, as the case may be). 
The Holder may contact Stock Plan Administration to obtain a sample form that
can be used to satisfy this notification requirement.

 

B-14

--------------------------------------------------------------------------------


 

APPENDIX FOR ITALY

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

STOCK OPTION AWARD TERMS

 

TERMS AND CONDITIONS

 

Cashless Exercise Restriction.  Notwithstanding any provision of the Award Terms
to the contrary, due to regulatory requirements in Italy, the Holder will be
required to pay the Exercise Price by a full cashless method of exercise,
whereby upon exercise of the Stock Option, the Holder immediately sells all of
the Shares being purchased upon such exercise through a brokerage firm
acceptable to the Company and the proceeds of such sale, less an amount in cash
equal to the Exercise Price for the Shares being so purchased, any Withholding
Taxes and any brokers’ fees or commissions, are remitted to the Holder.  The
Company reserves the right to provide the Holder with additional methods of
exercise depending on local developments.

 

Data Privacy Notice.  This provision replaces Section 16 of the Award Terms:

 

The Holder understands that the Employer, the Company, and any other entity in
the Company Group may hold certain personal information about the Holder,
including, without limitation, the Holder’s name, home address, email address
and telephone number, date of birth, passport, social insurance number or other
identification number, salary, nationality, job title, any directorships held in
the Company or any other entity in the Company Group, any Shares owned, details
of all options to purchase Shares, or any other entitlement to Shares awarded,
canceled, exercised, vested, unvested, or outstanding in the Holder’s favor (the
“Data”), for the purpose of implementing, managing, and administering the Plan 
and in compliance with applicable laws and regulations.

 

The Holder also understands that providing the Company with the Data is
mandatory for compliance with local law and necessary for the performance of the
Plan and that his or her denial to provide the Data would make it impossible for
the Company to perform its contractual obligations and may affect the Holder’s
ability to participate in the Plan.  The Controller of personal data processing
is Activision Blizzard, Inc., with registered offices at 3100 Ocean Park Blvd.,
Suite 1000, Santa Monica, California 90405, United States of America, and,
pursuant to Legislative Decree no. 196/2003, its representative in Italy is
Activision Italia, S.r.l, Corso Sempione 221, 20025 Legnano (MI), Italy.

 

The Holder understands that the Data will not be publicized, but it may be
transferred to the Equity Account Administrator, or any other financial
institution or broker involved in the management and administration of the
Plan.  The Holder further understands that the Company and/or any entity in the
Company Group will transfer the Data amongst themselves as necessary for the
purpose of implementing, administering, and managing the Holder’s participation
in the Plan, and that the Company and/or any entity in the Company Group may
each further transfer the Data to third parties assisting the Company in the
implementation,

 

B-15

--------------------------------------------------------------------------------

 

administration, and management of the Plan, including any requisite transfer to
the Equity Account Administrator or other third party with whom the Holder may
elect to deposit any Shares purchased under the Plan.  Such recipients may
receive, possess, use, retain, and transfer the Data in electronic or other
form, for the purposes of implementing, administering and managing the Holder’s
participation in the Plan.  The Holder understands that these recipients may be
located in or outside the European Economic Area, and may be located in the
United States or elsewhere and in locations that might not provide the same
level of protection as intended under Italian data privacy laws.  Should the
Company exercise its discretion in suspending all necessary legal obligations
connected with the management and administration of the Plan, it will delete the
Data as soon as it has accomplished all the necessary legal obligations
connected with the management and administration of the Plan.

 

The Holder understands that the processing of the Data in connection with the
purposes specified above shall take place under automated or non-automated
conditions, anonymously when possible, that comply with the purposes for which
the Data is collected and with confidentiality and security provisions as set
forth by applicable laws and regulations, including without limitation
Legislative Decree no. 196/2003.

 

The processing activity, including communication of the Data or transfer of the
Data abroad (including outside of the European Economic Area), as herein
specified and pursuant to applicable laws and regulations, does not require the
Holder’s consent thereto, as the processing is necessary to performance of
contractual obligations related to implementation, administration and management
of the Plan.  The Holder understands that, pursuant to Section 7 of the
Legislative Decree no. 196/2003, he or she has the right to access, delete,
update, correct, or stop, for legitimate reason, the processing of the Data. 
Furthermore, the Holder is aware that the Data will not be used for direct
marketing purposes.  In addition, the Data provided can be reviewed and
questions or complaints can be addressed by contacting the Holder’s local human
resources representative.

 

Plan Document Acknowledgment.  In accepting the grant of the Stock Option, the
Holder acknowledges that he or she has received a copy of the Plan and the Award
Terms (including this Appendix) and has reviewed the Plan and the Award Terms
(including this Appendix) in their entirety and fully understand and accept all
provisions of the Plan and the Award Terms (including this Appendix).

 

The Holder further acknowledges that he or she has read and specifically and
expressly approves the following sections of the Award Terms: Section 4
regarding “Termination of Employment;” Section 5 regarding “Tax Withholding;”
Section 15 regarding the “Nature of the Grant;” Section 19 regarding the
“Governing Law and Venue;” Section 24 regarding “Language;” and the Data Privacy
Notice provision included in this Appendix.

 

NOTIFICATIONS

 

Foreign Asset/Account Reporting Notification.  The Holder is required to report
investments held abroad or foreign financial assets (e.g., cash, Shares and
Stock Options) that may generate income taxable in Italy on an annual tax return
(UNICO Form, RW Schedule) or on a special

 

B-16

--------------------------------------------------------------------------------


 

form if no tax return is due, irrespective of their value.  The same reporting
duties apply to Italian residents who, even if they do not directly hold
investments abroad or foreign financial assets (e.g., cash, Shares, Stock
Options), are beneficial owners of the investment pursuant to Italian money
laundering provisions.  The Holder should consult his or her personal tax
advisor for details regarding this requirement.

 

Foreign Financial Assets Tax Notification.  The fair market value of any Common
Shares held outside of Italy is subject to an annual foreign assets tax.  The
fair market value for this purpose is the value of the Common Shares on the
Nasdaq Stock Market, Inc. on December 31 of the year or, for shares disposed of
during the course of the year, on the last day the Holder held the Common Shares
(in such case, or when the Common Shares are acquired during the course of the
year, the tax is levied in proportion to the actual days of holding over the
calendar year).  The Holder should consult with his or her personal tax advisor
about the foreign financial assets tax.

 

B-17

--------------------------------------------------------------------------------


 

APPENDIX FOR JAPAN

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

STOCK OPTION AWARD TERMS

 

NOTIFICATIONS

 

Exchange Control Notification.  If the Holder is a Japanese resident and
acquires Shares valued at more than ¥100,000,000 in a single transaction, the
Holder must file a Securities Acquisition Report with the Ministry of Finance
through the Bank of Japan within 20 days of the purchase of such Shares.

 

In addition, if the Holder is a Japanese resident and pays more than ¥30,000,000
in a single transaction for the purchase of Shares upon the exercise of the
Stock Option, the Holder must file a Payment Report with the Ministry of Finance
through the Bank of Japan by the 20th day of the month following the month in
which the payment was made.  The precise reporting requirements vary depending
on whether or not the relevant payment is made through a bank in Japan.

 

A Payment Report is required independently from a Securities Acquisition
Report.  Therefore, if the total amount that the Holder pays upon a one-time
transaction for exercising the Stock Option and purchasing Shares exceeds
¥100,000,000, then the Holder must file both a Payment Report and a Securities
Acquisition Report.

 

Foreign Asset/Account Reporting Notification.  The Holder will be required to
report details of any assets (including any Shares acquired under the Plan) held
outside of Japan as of December 31st of each year, to the extent such assets
have a total net fair market value exceeding ¥50,000,000.  Such report will be
due by March 15th of the following year.  The Holder should consult with his or
her personal tax advisor as to whether the reporting obligation applies to the
Holder and whether the Holder will be required to report details of any
outstanding Stock Options or Shares held by the Holder in the report.

 

B-18

--------------------------------------------------------------------------------


 

APPENDIX FOR KOREA

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

STOCK OPTION AWARD TERMS

 

NOTIFICATIONS

 

Exchange Control Notification.  Exchange control laws require Korean residents
who realize US$500,000 or more from the sale of Shares or the receipt of
dividends paid on such Shares in a single transaction to repatriate the proceeds
to Korea within 36 months of receipt.

 

If the Holder remits funds out of Korea to pay the Exercise Price, the
remittance of funds must be confirmed by a foreign exchange bank in Korea.  This
confirmation is not necessary if the Holder pays the Exercise Price through an
arrangement with a broker approved by the Company whereby payment of the
Exercise Price is accomplished with the proceeds of the sale of Shares, because
in this case there is no remittance of funds out of Korea.

 

Foreign Asset/Account Reporting Notification.  Korean residents must declare all
foreign financial accounts (e.g., non-Korean bank accounts, brokerage
accounts, etc.) in countries that have not entered into an “intergovernmental
agreement for automatic exchange of tax information” with Korea to the Korean
tax authority and file a report with respect to such accounts if the value of
such accounts exceeds KRW 1 billion (or an equivalent amount in foreign
currency).  The Holder should consult with his or her personal tax advisor to
determine how to value the Holder’s foreign accounts for purposes of this
reporting requirement and whether the Holder is required to file a report with
respect to such accounts.

 

B-19

--------------------------------------------------------------------------------


 

APPENDIX FOR MEXICO

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

STOCK OPTION AWARD TERMS

 

TERMS AND CONDITIONS

 

Acknowledgement of the Award Terms.  By accepting the Stock Option, the Holder
acknowledges that he or she has received a copy of the Plan and the Award Terms,
including this Appendix, which he or she has reviewed.  The Holder further
acknowledges that he or she accepts all the provisions of the Plan and the Award
Terms, including this Appendix.  The Holder also acknowledges that he or she has
read and specifically and expressly approves the terms and conditions set forth
in Section 15 of the Award Terms, which clearly provide as follows:

 

(1)                                 The Holder’s participation in the Plan does
not constitute an acquired right;

 

(2)                                 The Plan and the Holder’s participation in
it are offered by the Company on a wholly discretionary basis;

 

(3)                                 The Holder’s participation in the Plan is
voluntary; and

 

(4)                                 The Company and any entity in the Company
Group are not responsible for any decrease in the value of any Shares acquired
upon settlement of the Stock Option.

 

Labor Law Acknowledgement and Policy Statement.  By accepting the Stock Option,
the Holder acknowledges that the Company, with registered offices at 3100 Ocean
Park Boulevard, Santa Monica, California 90405, U.S.A., is solely responsible
for the administration of the Plan.  The Holder further acknowledges that his or
her participation in the Plan, the grant of the Stock Option and any acquisition
of Shares under the Plan do not constitute an employment relationship between
the Holder and the Company because the Holder is participating in the Plan on a
wholly commercial basis and his or her sole employer is Actibliz Mexico S. de RL
de CV, Tihuatlan 41,602, San Jerónimo Aculco, Federal District, México
(“Activision-Mexico”).  Based on the foregoing, the Holder expressly
acknowledges that the Plan and the benefits that he or she may derive from
participation in the Plan do not establish any rights between the Holder and his
or her employer, Activision-Mexico, and do not form part of the employment
conditions and/or benefits provided by Activision-Mexico, and any modification
of the Plan or its termination shall not constitute a change or impairment of
the terms and conditions of the Holder’s employment.

 

B-20

--------------------------------------------------------------------------------


 

The Holder further understands that his or her participation in the Plan is the
result of a unilateral and discretionary decision of the Company and, therefore,
the Company  reserves the absolute right to amend and/or discontinue the
Holder’s participation in the Plan at any time, without any liability to the
Holder.

 

Finally, the Holder hereby declares that he or she does not reserve to him or
herself any action or right to bring any claim against the Company for any
compensation or damages regarding any provision of the Plan or the benefits
derived under the Plan, and that he or she therefore grants a full and broad
release to the Company, its Subsidiaries, affiliates, branches, representation
offices, shareholders, officers, agents or legal representatives, with respect
to any claim that may arise.

 

SPANISH TRANSLATION

 

Reconicimiento de los terminos del otorgamiento de acciones. Al aceptar las
Opciones Acciones, el Tenedor reconoce que ha recibido una copia del Plan y de
los Términos del Otorgamiento de acciones, incluyendo este anexo, los cuales ha
revisado. El Tenedor también reconoce que acepta los términos del Plan y del
Otorgamiento de Acciones, incluyendo este anexo. Así mismo el Tenedor reconoce
que ha leído y expresamente aprueba los términos y condiciones establecidas en
la cláusula 15 del los Términos de Otorgamiento de Acciones, las cuales
claramente establecen lo siguiente:

 

(1) La participación del Tenedor en el Plan no constituye un derecho adquirido

 

(2) El plan y la participación del Tenedor en dicho Plan son ofrecidos por la
Empresa en forma totalmente discrecional.

 

(3) La participación del Tenedor en el Plan es voluntaria; y

 

(4) La Empresa y cualquier empresa del Grupo de Empresas no son responsables por
la reducción en el valor de las acciones comunes que sean adquiridas en virtud
de las Opciones Accionarias.

 

Política de Ley Laboral y Reconocimiento. Al aceptar las Opciones Accionarias,
el Tenedor expresamente reconoce que la Empresa, con domicilio ubicado en 310
Ocean Park Boulevard, Santa Mónica, California, 90405 U.S.A. es el único
responsable para la administración de Plan y que su participación en los Plan y
adquisición de acciones no constituye una relación de trabajo entre la Empresa y
el Tenedor, toda vez que su participación en el Plan es totalmente en base a una
relación comercial entre mi único patrón Actibliz Mexico S. de RL de CV,
Tihuatlan 41,602, San Jerónimo Aculco, Federal District, México (“Activision
Mexico”)  Derivado de lo anterior, el Tenedor expresamente reconoce que el Plan
y beneficios que pudieran derivar de su participación en el Plan no establecen
derechos entre mi único patrón Activision Mexico y el suscrito, no forman parte
de mis condiciones y/o prestaciones de trabajo otorgadas por Ativision Mexico y
cualquier modificación del Plan o su terminación no constituye un cambio o
detrimento en los términos y condiciones de mi relación de trabajo.

 

B-21

--------------------------------------------------------------------------------


 

Asimismo, el Tenedor entiende que su participación en el Plan es resultado de
una decisión unilateral y discrecional de la Empresa, por lo tanto la Empresa se
reserva el derecho absoluto de modificar y/o discontinuar la participación de
usted en cualquier momento y sin responsabilidad alguna frente al Tenedor.

 

Finalmente, en este acto el Tenedor declara que no se reserva acción o derecho
alguno para presentar cualquier reclamación en contra de la Empresa por
cualquier compensación o daño en relación con cualquier disposición del Plan o
de los beneficios derivados del Plan y, por lo tanto, usted otorga el más amplio
y total finiquito a la Empresa, sus afiliadas, sucursales, oficinas de
representación, accionistas, funcionarios, agentes o representantes en relación
con cualquier reclamación que pudiera surgir.

 

B-22

--------------------------------------------------------------------------------


 

APPENDIX FOR THE NETHERLANDS

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

STOCK OPTION AWARD TERMS

 

TERMS AND CONDITIONS

 

Nature of Grant.  This provision supplements Section 15 of the Award Terms:

 

In accepting the grant of the Stock Option, the Holder acknowledges that the
Stock Option granted under the Plan is intended as an incentive for the Holder
to remain employed with the Employer and is not intended as remuneration for
labor performed.

 

B-23

--------------------------------------------------------------------------------


 

APPENDIX FOR NORWAY

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

STOCK OPTION AWARD TERMS

 

There are no country-specific provisions.

 

B-24

--------------------------------------------------------------------------------


 

APPENDIX FOR ROMANIA

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

STOCK OPTION AWARD TERMS

 

NOTIFICATIONS

 

Exchange Control Notification.  If the Holder deposits the proceeds from the
sale of Shares issued to him or her at exercise of the Stock Option or any cash
dividends or dividend equivalent payments in a bank account in Romania, the
Holder may be required to provide the Romanian bank with appropriate
documentation explaining the source of the funds.

 

The Holder should consult his or her personal advisor to determine whether the
Holder will be required to submit such documentation to the Romanian bank.

 

B-25

--------------------------------------------------------------------------------

 

APPENDIX FOR SINGAPORE

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

STOCK OPTION AWARD TERMS

 

NOTIFICATIONS

 

Securities Law Notification.  The grant of the Stock Option is being made
pursuant to the “Qualifying Person exemption” under section 273(1)(f) of the
Securities and Futures Act (Chapter 289, 2006 Ed.) (the “SFA”).  The Plan has
not been lodged or registered as a prospectus with the Monetary Authority of
Singapore.  The Holder should note that the Stock Option is subject to section
257 of the SFA and the Holder should not make (i) any subsequent sale of Shares
in Singapore or (ii) any offer of such subsequent sale of Shares subject to the
Stock Option in Singapore, unless such sale or offer in is made (a) after six
months of the Date of Grant, or (b) pursuant to the exemptions under Part XIII
Division (1) Subdivision (4) (other than section 280) of the SFA.

 

Chief Executive Officer and Director Notification Requirements.  If the Holder
is a chief executive officer, director of a Singapore Subsidiary of the Company,
the Holder must notify the Singapore Subsidiary in writing within two business
days of: (i) receiving or disposing of an interest (e.g., Stock Options, Shares)
in the Company (ii) any change in a previously disclosed interest (e.g.,
exercise of Stock Options, Shares, etc.) or (iii) becoming a director if such an
interest exists at the time.  This notification requirement also applies to an
associate director and to a shadow director (i.e., an individual who is not on
the board of directors but who has sufficient control so that the board of
directors acts in accordance with the “directions and instructions” of the
individual) of a Singapore Subsidiary or affiliate.  The Holder may contact
Stock Plan Administration to obtain a sample form that can be used to satisfy
this notification requirement.

 

B-26

--------------------------------------------------------------------------------


 

APPENDIX FOR SPAIN

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

STOCK OPTION AWARD TERMS

 

TERMS AND CONDITIONS

 

Nature of Grant. This provision supplements Section 15 of the Award Terms:

 

In accepting the Stock Option, the Holder consents to participate in the Plan
and acknowledges having received and read a copy of the Plan.

 

The Holder understands that the Company has unilaterally, gratuitously and
discretionally decided to grant an Option under the Plan to individuals who may
be employees of the Company or any other entity in the Company Group throughout
the world.  The decision is a limited decision that is entered into upon the
express assumption and condition that any grant will not bind the Company or any
other entity in the Company Group.  Consequently, the Holder understands that
the Stock Option is granted on the assumption and condition that such Option and
any Shares acquired upon exercise of the Stock Option shall not become a part of
any employment contract (either with the Company or any other entity in the
Company Group) and shall not be considered a mandatory benefit, salary for any
purposes (including severance compensation) or any other right whatsoever.  In
addition, the Holder understands that the Stock Option would not granted but for
the assumptions and conditions referred to above; thus, the Holder acknowledges
and freely accepts that should any or all of the assumptions be mistaken or
should any of the conditions not be met for any reason, then any grant of the
Stock Option shall be null and void.

 

Further, the vesting of the Stock Options is expressly conditioned on the
Holder’s active employment, such that if the Holder’s employment or service
terminates for any reason whatsoever, the Stock Options cease vesting
immediately effective on the date of termination of employment.  This will be
the case, for example, even if the Holder (1) is considered to be unfairly
dismissed without good cause (i.e., subject to a “despido improcedente”); (2) is
dismissed for disciplinary or objective reasons or due to a collective
dismissal; (3) terminates service due to a change of work location, duties or
any other employment or contractual condition; (4) terminates service due to the
Company’s or any entity in the Company Group’s unilateral breach of contract; or
(5) is terminated from employment for any other reason whatsoever. 
Consequently, upon the Holder’s termination of employment for any of the above
reasons, the Holder may automatically lose any rights to Stock Options that were
unvested on the date of termination.

 

NOTIFICATIONS

 

Exchange Control Notification.  The acquisition, ownership and sale of Shares
under the Plan must be declared for statistical purposes to the Spanish
Dirección General de Comercio e

 

B-27

--------------------------------------------------------------------------------


 

Inversiones (the “DGCI”), the Bureau for Commerce and Investments, which is a
department of the Ministry of Economy and Competitiveness.  Generally, the
declaration must be made each January for Shares owned as of December 31st of
the prior year, by means of a D-6 form; however, if the value of the Shares
acquired or sold exceeds €1,502,530 (or if the Holder holds 10% or more of the
share capital of the Company or such other amount that would entitle the Holder
to join the Company’s board of directors), the declaration must be filed also
within one month of the acquisition or sale, as applicable.

 

The Holder is required to declare electronically to the Bank of Spain any
securities accounts (including brokerage accounts held abroad), and foreign
instruments (including any Shares acquired under the Plan) and any transactions
with non-Spanish residents (including any payments of Shares made to the Holder
by the Company) depending on the amount of the transactions during the relevant
year or the balances in such accounts as of December 31 of the relevant year. 
Generally, the report is required on an annual basis (by January 20 of each
year); however, if the balances in the Holder’s foreign accounts, together with
value of his or her foreign instruments and the aggregate volume of his or her
transactions with non-Spanish residents, exceed €100,000,000, more frequent
reporting will be required.  The Holder should consult with his or her personal
advisor to ensure that the Holder are properly complying with his or her
reporting obligations.

 

Foreign Asset/Account Reporting Notification.  If the Holder holds rights or
assets (e.g., Shares or cash held in a bank or brokerage account) outside of
Spain with a value in excess of €50,000 per type of right or asset (e.g.,
Shares, cash, etc.) as of December 31 each year, the Holder is required to
report certain information regarding such rights and assets on tax form 720. 
After such rights and/or assets are initially reported, the reporting obligation
will only apply for subsequent years if the value of any previously-reported
rights or assets increases by more than €20,000.  If reporting is required, the
reporting must be completed by the following March 31.

 

Securities Law Notification.  The Stock Options described in this document do
not qualify as securities under Spanish regulations.  No “offer of securities to
the public,” within the meaning of Spanish law, has taken place or will take
place in the Spanish territory.  The Plan, the Award Terms (including this
Appendix), and any other documents evidencing the award of Stock Options have
not been, nor will they be, registered with the Comisión Nacional del Mercado de
Valores (Spanish Securities Exchange Commission), and none of those documents
constitutes a public offering prospectus.

 

B-28

--------------------------------------------------------------------------------


 

APPENDIX FOR SWEDEN

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

STOCK OPTION AWARD TERMS

 

There are no country-specific provisions.

 

B-29

--------------------------------------------------------------------------------


 

APPENDIX FOR SWITZERLAND

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

STOCK OPTION AWARD TERMS

 

NOTIFICATIONS

 

Securities Law Notification.  The offer of participation in the Plan is not
intended to be publicly offered in or from Switzerland.  Because the offer of
participation in the Plan is considered a private offering, it is not subject to
registration in Switzerland.  Neither this document nor any other materials
relating to the Stock Option constitutes a prospectus as such term is understood
pursuant to article 652a of the Swiss Code of Obligations, and neither this
document nor any other materials relating to the Stock Option may be publicly
distributed nor otherwise made publicly available in Switzerland.  Neither this
document nor any other offering or marketing material relating to the Stock
Option has been or will be filed with, approved or supervised by any Swiss
regulatory authority (in particular, the Swiss Financial Supervisory Authority
(FINMA)).

 

B-30

--------------------------------------------------------------------------------


 

APPENDIX FOR TAIWAN

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

STOCK OPTION AWARD TERMS

 

TERMS AND CONDITIONS

 

Data Privacy Acknowledgement.  The Holder hereby acknowledges that he or she has
read and understands the terms regarding collection, processing and transfer of
Data contained in Section 16 of the Award Terms and, by participating in the
Plan, the Holder agrees to such terms.  In this regard, upon request of the
Company or the Employer, the Holder agrees to provide an executed data privacy
consent form to the Employer or the Company (or any other agreements or consents
that may be required by the Employer or the Company) that the Company and/or the
Employer may deem necessary to obtain under the data privacy laws in the
Holder’s country, either now or in the future.  The Holder understands that he
or she will not be able to participate in the Plan if he or she fails to execute
any such consent or agreement.

 

NOTIFICATIONS

 

Securities Law Notification.  The offer of participation in the Plan is
available only for employees of the Company Group.  The offer of participation
in the Plan is not a public offer of  securities by a Taiwanese company.

 

Exchange Control Notification.  The Holder may acquire and remit foreign
currency (including proceeds from the sale of Shares or the receipt of dividends
paid on such Shares) into and out of Taiwan up to US$5,000,000 per year.  If the
transaction amount is TWD$500,000 or more in a single transaction, the Holder
must submit a Foreign Exchange Transaction Form to the bank involved in the
transaction.  If the transaction amount is US$500,000 or more in a single
transaction, the Holder may be required to provide additional supporting
documentation to the satisfaction of the bank involved in the transaction.  The
Holder should consult his or her personal advisor to ensure compliance with any
applicable exchange control laws in Taiwan.

 

B-31

--------------------------------------------------------------------------------


 

APPENDIX FOR THE UNITED KINGDOM

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

STOCK OPTION AWARD TERMS

 

TERMS AND CONDITIONS

 

Tax Withholding and Payment.  This section supplements Section 5 of the Award
Terms:

 

If payment or withholding of any income tax due is not made within ninety (90)
days of the end of the U.K. tax year in which the event giving rise to the
Withholding Taxes occurs or such other period specified in Section 222(1)(c) of
the U.K. Income Tax (Earnings and Pensions) Act 2003 (the “Due Date”), the
amount of any uncollected income tax shall constitute a loan owed by the Holder
to the Employer, effective on the Due Date.  The Holder agrees that the loan
will bear interest at the then-current Official Rate of Her Majesty’s Revenue &
Customs (“HMRC”), it shall be immediately due and repayable, and the Company or
the Employer may recover it at any time thereafter by any of the means referred
to in Section 5 of the Award Terms.

 

Notwithstanding the foregoing, if the Holder is a director or executive officer
of the Company (within the meaning of Section 13(k) of the Exchange Act), he or
she shall not be eligible for a loan from the Company to cover the income tax. 
In the event that the Holder is a director or executive officer and the income
tax due is not collected from or paid by the Holder by the Due Date, the amount
of any uncollected income tax may constitute a benefit to the Holder on which
additional income tax and national insurance contributions (“NICs”) may be
payable.  The Holder understands that he or she will be responsible for
reporting and paying any income tax and NICs due on this additional benefit
directly to HMRC under the self-assessment regime and for reimbursing the
Company or the Employer (as applicable) for the value of any employee NICs due
on this additional benefit which the Company or the Employer may recover from
the Holder at any time thereafter by any of the means referred to in Section 5
of the Award Terms.

 

B-32

--------------------------------------------------------------------------------
